Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 9 line 26, “generatrix 22-1” should read “generatrix 22-3”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Post (US 4,825,678) in view of Johnson (US 5,819,571).
Regarding Claim 1, Post discloses (Figures 1 and 3/3A/3B) a jig apparatus (bending apparatus 1) for bending a malleable tool (column 1 lines 4-6; “wire” is interpreted as the malleable tool), the apparatus comprising: a block (passive bending tool 16’) having an upper surface (conical surface 46) and containing: a recess (see Annotated Figure 3A below) extending into the block through the upper surface of the block, defined by a directrix on the upper surface (outlet edges of bending surfaces 18, 54, 55), an apex within the block (see Annotated Figure 3A below), and generatrixes (inner surfaces of the recess, as well as bending surfaces 18, 54, 55) disposed about a central axis of the recess extending from the apex to the directrix (see Annotated Figure 3A below); and an elongated cylindrical hole (feeder passage 19), which is sized to fit the malleable tool therein and has a longitudinal axis (first axis X) extending from the conical recess into the block at an oblique angle relative to the central axis of the conical recess (see Annotated Figure 3A below).

    PNG
    media_image1.png
    324
    517
    media_image1.png
    Greyscale

Post Annotated Figure 3A
Examiner note: the embodiment of passive bending tool 16’ shown in Figures 3/3A/3B shows bending surfaces 18, 54, and 55 as individual grooves within the recess, resulting in irregular shapes of the recess and the directrix on the upper surface. However, Post discloses that the bending surfaces do not need to be individual grooves like this, and may instead be merged together in a continuous fashion (column 6 lines 17-19). When the passive bending tool 16’ shown in Figures 3/3A/3B is modified in this way, the irregular shapes of the recess and directrix will be smoothed out such that they become conical and elliptical, respectively; see Annotated Figure 3 below for the elliptical directrix after this modification is done.

    PNG
    media_image2.png
    346
    389
    media_image2.png
    Greyscale

Post Annotated Figure 3
Post does not disclose angular markings disposed on the upper surface around a circumference of the directrix. Johnson teaches (Figures 1-2) a jig apparatus (apparatus 10) for bending a malleable tool (phaco-emulsification tip 12) comprising angular markings (scale 50 with indicia 52) disposed around a circumference of the area in which the tool is bent. These angular markings are advantageous in that they provide the user with a visual indication of the bend angle of the tool, thus ensuring that the desired bend angle is achieved (column 1 lines 52-55). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the jig apparatus disclosed by Post such that it also comprises angular markings disposed on the upper surface and around a circumference of the area in which the tool is bent, as taught by Johnson, in order to provide a visual indication of the bend angle. Examiner note: when this combination is made, the angular markings will be disposed around the circumference of the elliptical directrix of the modified Post to indicate the respective bending angles at each marking.
Regarding Claim 2, Post discloses (Figure 3B) respective angles between the longitudinal axis and respective ones of the generatrixes lie in a range of angles from X degrees to Y degrees (see Annotated Figure 3B below); and Y minus X is greater than 40 (per Annotated Figure 3B, Y=105° and X=0°, so Y - X > 40). When the aforementioned combination of Post and Johnson is made, respective ones of the angular markings are disposed on the upper surface (conical surface 46) to indicate the respective bending angles, i.e. the respective angles between the longitudinal axis (first axis X) and the respective generatrixes.

    PNG
    media_image3.png
    353
    517
    media_image3.png
    Greyscale

Post Annotated Figure 3B
Regarding Claim 3, Post discloses (Figure 3B) Y minus X is greater than, or equal to 90 (per Annotated Figure 3B above, Y=105° and X=0°, so Y - X ≥ 90).
Regarding Claim 4, Post discloses (Figure 3B) X equals zero and Y is greater than, or equal to 45 (see Annotated Figure 3B above).
Regarding Claim 5, Post discloses (Figure 3B) X equals zero and Y is greater than, or equal to 90 (see Annotated Figure 3B above).
Regarding Claims 6 and 7, Post is silent to the dimensions of the cylindrical hole. However, because the cylindrical hole (feeder passage 19) must fit the malleable tool being bent therein, it is obvious that the hole would have a diameter and a length that are sized appropriately for this use. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the cylindrical hole in the jig apparatus disclosed by Post such that it has a diameter in the range of 2 to 4 mm and a length in the range of 10 to 20 mm, because such selection thereof would be the result of routine mechanical optimization based on the dimensions of the malleable tool being bent, which does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 8, Post discloses (Figure 3A) the block (passive bending tool 16’) includes a lower surface (see Annotated Figure 3A above) which is oblique to the upper surface (conical surface 46).
Regarding Claim 9, Post discloses (Figures 1 and 3/3A/3B) a method for bending a malleable tool (column 1 lines 4-6; “wire” is interpreted as the malleable tool), comprising: inserting the malleable tool into an elongated cylindrical hole (feeding passage 19) in a block (passive bending tool 16’) of a jig (column 6 lines 38-41), the hole being sized to fit the malleable tool therein, and having a longitudinal axis (first axis X); adjusting the malleable tool in the hole so that a section of the malleable tool to be bent is adjacent with an apex of a recess (column 6 lines 63-66; the relative position of the malleable tool and the hole in the block is adjusted such that the tool can be bent along the desired bending surface, at which point it will be adjacent to the apex of the recess indicated in Annotated Figure 3A above), which extends into the block through an upper surface (conical surface 46) of the block, the recess being defined by a directrix (outlet edges of bending surfaces 18, 54, 55) on the upper surface, the apex within the block, and generatrixes (inner surfaces of the recess, as well as bending surfaces 18, 54, 55) disposed about a central axis of the recess extending from the apex to the directrix (see Annotated Figure 3A above), the longitudinal axis of the hole extending from the conical recess into the block at an oblique angle relative to the central axis of the conical recess (clearly shown in Annotated Figure 3A above); and bending the malleable tool in a direction such that the desired bending angle is achieved (column 6 lines 48-51).
Examiner note: the embodiment of passive bending tool 16’ shown in Figures 3/3A/3B shows bending surfaces 18, 54, and 55 as individual grooves within the recess, resulting in irregular shapes of the recess and the directrix on the upper surface. However, Post discloses that the bending surfaces do not need to be individual grooves like this, and may instead be merged together in a continuous fashion (column 6 lines 17-19). When the passive bending tool 16’ shown in Figures 3/3A/3B is modified in this way, the irregular shapes of the recess and directrix will be smoothed out such that they become conical and elliptical, respectively; see Annotated Figure 3 above for the elliptical directrix after this modification is done.
Post does not disclose that the malleable tool is bent in the direction of one angular marking of a plurality of angular markings disposed on the upper surface and around a circumference of the directrix. Johnson teaches (Figures 1-2) a method for bending a malleable tool (phaco-emulsification tip 12) comprising bending the malleable tool in the direction of one angular marking of a plurality of angular markings (scale 50 with indicia 52) disposed around a circumference of the area in which the tool is bent (column 1 lines 53-55). These angular markings are advantageous in that they provide the user with a visual indication of the bend angle of the tool, thus ensuring that the desired bend angle is achieved (column 1 lines 52-55). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method for bending a malleable tool disclosed by Post such that the bending occurs in a direction of one angular marking of a plurality of angular markings disposed on the upper surface and around a circumference of the area in which the tool is bent, as taught by Johnson, in order to provide a visual indication of the bend angle. Examiner note: when this combination is made, the angular markings will be disposed around the circumference of the elliptical directrix of the modified Post to indicate the respective bending angles at each marking.
Regarding Claim 10, Post discloses (Figure 1) repeatedly at least partially inserting the malleable tool into, and at least partially removing the malleable tool from, the elongated cylindrical hole (feeder passage 19; column 6 lines 38-41 and 58-59: the material being advanced into feeder passage 19 is interpreted as “at least partially inserting” and the material being fed such that it projects out of exit end 15 is interpreted as “at least partially removing”). Post does not explicitly disclose that this is performed in order to straighten the malleable tool; however, one skilled in the art would recognize that if the desired product was a straight tool, it would be possible to straighten an already-bent tool in the claimed manner by choosing suitable bending surfaces/generatrixes on passive bending tool 16’ and controlling the movement of bending finger F. Accordingly, it would have been obvious to one of ordinary skill in the art to modify the method disclosed by Post such that the step of repeatedly at least partially inserting/removing the malleable tool into/from the elongated cylindrical hole is performed to straighten the malleable tool in operations where the desired product is a straight tool.
Regarding Claim 11, Post discloses (Figure 3B) respective angles between the longitudinal axis and respective ones of the generatrixes lie in a range of angles from X degrees to Y degrees (see Annotated Figure 3B above); and Y minus X is greater than 40 (per Annotated Figure 3B, Y=105° and X=0°, so Y - X > 40). When the aforementioned combination of Post and Johnson is made, respective ones of the angular markings are disposed on the upper surface (conical surface 46) to indicate the respective bending angles, i.e. the respective angles between the longitudinal axis (first axis X) and the respective generatrixes.
Regarding Claim 12, Post discloses (Figure 3B) Y minus X is greater than, or equal to 90 (per Annotated Figure 3B above, Y=105° and X=0°, so Y - X ≥ 90).
Regarding Claim 13, Post discloses (Figure 3B) X equals zero and Y is greater than, or equal to 45 (see Annotated Figure 3B above).
Regarding Claim 14, Post discloses (Figure 3B) X equals zero and Y is greater than, or equal to 90 (see Annotated Figure 3B above).
Regarding Claims 15 and 16, Post is silent to the dimensions of the cylindrical hole. However, because the cylindrical hole (feeder passage 19) must fit the malleable tool being bent therein, it is obvious that the hole would have a diameter and a length that are sized appropriately for this use. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the cylindrical hole in the jig apparatus disclosed by Post such that it has a diameter in the range of 2 to 4 mm and a length in the range of 10 to 20 mm, because such selection thereof would be the result of routine mechanical optimization based on the dimensions of the malleable tool being bent, which does not in itself warrant patentability, as one would arrive at such optimization through routine engineering and design practices.
Regarding Claim 17, Post discloses (Figure 3A) the block (passive bending tool 16’) includes a lower surface (see Annotated Figure 3A above) which is oblique to the upper surface (conical surface 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725